Booth, Judge,
delivered the opinion of the court:
This case is submitted upon stipulated facts. A case substantially similar in all respects was before the Circuit Court of Appeals for the Eighth Circuit, Page v. Skinner, 298 Fed. 731, and decided adversely to plaintiffs’ contention herein. We are in effect asked to sustain a contrary ruling. This we are not disposed to do. All the essential points advanced in behalf of plaintiffs here were vigorously pressed before the Circuit Court of Appeals, and with the opinion of that court we are in accord. We need not repeat the long and involved arguments dismissing plaintiff’s petition. The petition is dismissed. It is so ordered.
Graham, Judge; Hay, Judge; Downey, Judge; and Campbell, Chief Justice, concur.